                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

  BEVERLY JACKSON,
       Plaintiffs,                                                No. 3:18-cv-1482 (MPS)

          v.

  CONNECTICUT STATE DEPARTMENT OF
  PUBLIC HEALTH, RAUL PINO, and ADRIENNE
  ANDERSON,
       Defendants.


                               MEMORANDUM OF DECISION

       Plaintiff Beverly Jackson brings this action against the Connecticut State Department of

Health (“DPH”); Raul Pino, the Commissioner of DPH; and Adrienne Anderson, an

investigations supervisor with DPH. (ECF No. 1.) She alleges that the Defendants violated her

rights under the First Amendment by issuing a cease and desist order accusing her of practicing

medicine without a license and directing her to refrain from “engaging in the Nedicine

sacramental rites of [her] religion.” (ECF No. 2 at 1.) She filed an emergency motion for a

preliminary injunction together with her complaint. (ECF No. 2.) She seeks a declaratory

judgment that the Connecticut statute governing the practice of medicine or surgery, Conn. Gen.

Stat. § 20-9, is unconstitutional as applied to her and an injunction preventing the Defendants

from enforcing the statute through the cease and desist order. (ECF No. 1 at 4; ECF No. 2 at 9.)

The Defendants oppose her motion for preliminary injunction and move to dismiss the complaint

under Fed. R. Civ. P. 12(b)(1) and (b)(6) for lack of subject matter jurisdiction and for failure to

state a claim on which relief may be granted. For the reasons explained below, the motion is

GRANTED. Ms. Jackson’s motion for preliminary injunction is DENIED, and the complaint is

DISMISSED with prejudice.
        I.        Background

             A.   Factual Allegations

        Ms. Jackson’s complaint contains few factual allegations. She states that “the

Connecticut Medical Board issued [her] a cease and desist order that is violating [her] religious

rights protected under the First Amendment of the United States Constitution.” (ECF No. 1 at 2.)

As a result of the cease and desist order, she is “unable to worship God according to the dictates

of [her] own heart because the Defendants have ordered [her] to stop practicing the spiritual

tenets of [her] religion in the ministry of healing that Jesus Christ commanded [her] to do.” (Id.

at 3.) Although Ms. Jackson does not describe the basis of the cease and desist letter in her

complaint, her motion for preliminary injunction explains that she is “a Nedicine physician

licensed nationally to diagnose, treat, and prescribe sacred rites related to faith-based Nedicine.”

(ECF No. 2 at 8.) She alleges that the Board “falsely claimed that” her practice of “Nedicine”

constituted the “unlicensed practice of medicine in violation of Conn. Gen. Stat. § 20-9.” (ECF

No. 2 at 3.) She filed a request with the Connecticut Freedom of Information Commission. (Id. at

3–4.) She alleges that the Commission issued a “final decision” indicating that DPH had “no

records containing any evidence that [she] engaged in the unlicensed practice of medicine . . . .”

(Id.)

             B.   Statutory Background

        “The Connecticut General Statutes provide a comprehensive regulatory scheme

overseeing the practice of medicine and surgery in Connecticut.” Jackson I, 2016 WL 3460304,

at *2. DPH is tasked with reviewing and investigating any complaints it receives about providers

whose treatment does not meet the standard of care or who are practicing medicine without a

license. Conn. Gen. Stat. § 19a-14(a)(10); id. § 20-13e. If DPH determines that there is probable



                                                 2
cause to conclude that an individual is practicing medicine without a license, it issues a statement

of charges with the Connecticut Medical Examining Board (“the Board”). Id. § 20-13e; id. § 20-

8a(g).1 The Board then holds a hearing and issues a decision on the charges. Id. § 19a-10; id. §

20-13e(a). “Once the Board issues a final decision, that decision may be appealed to the

Connecticut Superior Court pursuant to Conn. Gen. Stat. § 4-183(a).” Jackson v. Connecticut

Dep't of Pub. Health, 2016 WL 3460304, at *2 (D. Conn. 2016) (hereinafter Jackson I). The

Board may “issue an appropriate order to any person found to be violating an applicable statute

or regulation, providing for the immediate discontinuation of the violation.” Conn. Gen. Stat. §

19a-11. The Board may enforce the order by petitioning “the superior court for the judicial

district wherein the violation occurred . . . .” Id.

            C.   Administrative Proceedings

        The same day Ms. Jackson filed her complaint, the Court ordered her to provide

additional information about the challenged administrative proceeding to determine whether it

could exercise subject matter jurisdiction over her claims. (ECF No. 9.) She provided the

following information in response to the order:

        On November 16, 2015, DPH filed charges with the Board alleging that Ms. Jackson

engaged in “the unlicensed practice of medicine.” (ECF No. 12 at 2.) The Commissioner of DPH

notified the Board that its decision would be a “proposed decision” under Conn. Gen. Stat. §

19a-14, and that she or her designee would render a final decision. The Board held a hearing on

the charges on February 2, 2016. (Id. at 10). On May 16, 2017, the Board recommended that

DPH order Ms. Jackson to cease and desist “from diagnosing, treating, operating for, and



        1
          Within 15 days of the filing of charges with the Board, the Commissioner of DPH may
notify the Board that its decision will be a “proposed decision and that the commissioner or his or
her designee shall render the final determination in the matter.” Id. § 19a-14(f).
                                                       3
or/prescribing for any injury[,] deformity, ailment or disease, actual or imaginary, of another

person, for compensation, gain or reward, received or expected . . . until [she] has obtained a

license as provided in § 20-10 of the Statutes.” (Id. at 16.) DPH accepted the Board’s

recommendation on June 8, 2017, (id. at 8), and, after reconsidering its decision sua sponte,

reaffirmed its acceptance of the Board’s recommendation on July 28, 2017. (Id. at 7.)

         D.    Prior Lawsuit

       Ms. Jackson’s response to the Court’s order also describes an earlier lawsuit that she

brought in this District against DPH, Adrienne Anderson, and then-Commissioner of DPH, Jewel

Mullen. (See ECF No. 12 at 3 (citing Jackson I, No. 3:15-cv-750 (CSH) (D. Conn., May 19, 2015).)

The Court will take judicial notice of the allegations and the court’s ruling on the defendants’

motion to dismiss in that case.

       Ms. Jackson filed her complaint in Jackson I on May 19, 2015, two years after DPH first

began investigating her “Ňedicine-related practices.” Jackson I, 2016 WL 3460304 at *3. As Judge

Haight summarized

        Plaintiff's central claim is that the United States Patent and Trademark Office has
       sanctioned her practice of Ňedicine and that by issuing her a trademark, the federal
       government preempted Connecticut's ability to regulate Ňedicine, even if, as Defendants
       assert, “Connecticut finds that the practice of Ňedicine constitutes the practice of medicine
       defined by the Connecticut General Statutes” without the requisite medical license. Doc.
       28-1, at 2. Furthermore, in “[b]uilding off this central premise, Plaintiff also alleges that
       the Defendants’ attempt to investigate her practices violate[s] the Lanham Act, the
       Sherman Act, the Dormant Commerce Clause, and the Fourteenth Amendment’s freedom
       to contract provision.” Id.

Jackson I, 2016 WL 3460304 at *2. Her Fourteenth Amendment claim further alleged that

DPH’s issuing her a subpoena seeking records and a “threatening letter accusing her of criminal

misconduct for unlicensed practice of medicine” was “interfering with her occupation,”

“depriv[ing] her of the freedom to practice her profession,” and “invalidating her economic



                                                 4
freedoms.” Id. at * 3, 7 (internal quotation marks and alterations omitted). She sought the

following relief:

       Plaintiff requests the Court to issue a declaratory judgment that her certification mark
       preempts Connecticut from regulating the practice of medicine as defined by the
       Connecticut General Statutes. . . . She also prays for injunctive relief to prevent
       Defendants from enforcing Conn. Gen. Stat. § 20-9(a), which would otherwise bar her
       practice of Ňedicine. Finally, Plaintiff seeks $27 million in punitive damages and all
       other proper relief.

Id. at *3 (citations and quotation marks omitted).

       The defendants filed a motion to dismiss for lack of subject matter jurisdiction,

insufficient service of process, and failure to state a claim. Judge Haight granted the motion on

June 20, 2016—two years before this lawsuit was filed—concluding that (1) Ms. Jackson had

failed to effect service on the defendants, although he “might be inclined, in the interest of justice

[and in light of her pro se status] to allow her one final attempt to make proper service,” after

deciding whether her claims were otherwise barred; (2) the court lacked subject matter

jurisdiction under the Eleventh Amendment over Ms. Jackson’s claims against DPH and her

claims against Anderson and Mullen in their official capacities for damages; (3) Ms. Jackson

failed to state a claim against Anderson or Mullen in any capacity, and her claims were barred by

qualified immunity; and (4) Ms. Jackson’s “entire Complaint [was] devoid of any claim upon

which relief may be granted.” Id. at *19. Judge Haight also summarized earlier lawsuits that Ms.

Jackson and her protégés had brought in federal courts around the country raising similar claims

without success. Id. at *4–*6. As a result, the court warned that “[f]urther litigation by Jackson

of this matter, in this District or another, would be frivolous.” Id. at *19.

       II.     Legal Standard

       A “case is properly dismissed for lack of subject matter jurisdiction under Rule 12(b)(1)

when the district court lacks the statutory or constitutional power to adjudicate it.” Nike, Inc. v.

                                                   5
Already, LLC, 663 F.3d 89, 94 (2d Cir. 2011). The “plaintiff asserting subject matter jurisdiction

has the burden of proving by a preponderance of the evidence that it exists.” Luckkett v. Bure,

290 F.3d 493, 497 (2d. Cir. 2002). “In resolving a motion to dismiss for lack of subject matter

jurisdiction under Rule 12(b)(1), a district court . . . may refer to evidence outside the pleadings.”

Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000). The court must construe the

complaint liberally and accept all factual allegations as true. Ford v. D.C. 37 Union Local 1549,

579 F.3d 187, 188 (2d Cir. 2009).

       Under Rule 12(b)(6), the Court must determine whether the plaintiff has alleged “enough

facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The Court accepts the complaint’s factual

allegations as true, id. at 572, and “draw[s] all reasonable inferences in favor of the non-moving

party.” Vietnam Ass’n for Victims of Agent Orange v. Dow Chem. Co., 517 F.3d 104, 115 (2d Cir.

2008). “However, the tenet that a court must accept a complaint's allegations as true is inapplicable

to ‘[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

statements.’” Gonzales v. Eagle Leasing Co., No. 3:13-CV-1565 JCH, 2014 WL 4794536, at *2

(D. Conn. Sept. 25, 2014) (citing Iqbal, 556 U.S. at 678). Thus, “[w]hen a complaint is based

solely on wholly conclusory allegations and provides no factual support for such claims, it is

appropriate to grant [a] defendant[’]s motion to dismiss.” Scott v. Town of Monroe, 306 F. Supp.

2d 191, 198 (D. Conn. 2004).

       The Court must construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d

Cir. 2009), and interpret them to raise the “strongest arguments that they suggest.” Triestman v.



                                                  6
Fed. Bureau of Prisons, 470 F.3d 471, 472 (2d Cir. 2006). To plead a cognizable legal claim,

however, a pro se plaintiff must meet the standard of facial plausibility. See Hogan v. Fischer,

738 F.3d 509, 515 (2d Cir. 2013) (“[A] pro se complaint must state a plausible claim for relief.”)

(citing Harris v. Mills, 572 F.3d 66, 73 (2d Cir. 2009)).

        III.    Discussion

          A.    Ms. Jackson’s Claims Against the Department of Public Health Are Barred

                Under the Eleventh Amendment

        The Eleventh Amendment prohibits suits against a state absent the state’s consent. See

Alabama v. Pugh, 438 U.S. 781, 781–782 (1978). This sovereign immunity extends to state

administrative agencies. Id. Regardless of the relief sought, then, the claims against the

Department of Public Health must be dismissed. See Pennhurst State Sch. & Hosp. v.

Halderman, 465 U.S. 89, 101 (1984) (“It is clear, of course, that in the absence of consent a suit

in which the State or one of its agencies or departments is named as the defendant is proscribed

by the Eleventh Amendment. . . . This jurisdictional bar applies regardless of the nature of the

relief sought.”).

          B.    Ms. Jackson’s Does Not Allege Any Facts Involving Ms. Anderson

        Ms. Jackson makes no allegations against Ms. Anderson. Indeed, outside document

captions and certificates of service, she does not mention Ms. Anderson at all. Nevertheless, she

purports to sue Ms. Anderson in her individual and official capacities. (ECF No. 2 at 1.)

        To allege a claim under § 1983 against a state official in her individual capacity, a

plaintiff must set forth facts showing that the official was personally involved in depriving the

plaintiff of her federal rights. In addition, suits against government officials in their official

capacities are generally barred under the Eleventh Amendment. See Will v. Michigan Dep’t of



                                                   7
State Police, 491 U.S. 58, 71 (1989) (“We hold that neither a State nor its officials acting in their

official capacities are ‘persons’ under § 1983.”). The Supreme Court has recognized a limited

exception to Eleventh Amendment immunity for suits against state officials in their official

capacities seeking only prospective relief. Under Ex parte Young, 209 U.S. 123 (1908) and its

progeny, “sovereign immunity [does] not bar actions seeking only prospective injunctive relief

against state officials to prevent a continuing violation of federal law because a state does not

have the power to shield its officials by granting them ‘immunity from responsibility to the

supreme authority of the United States.’” In re Dairy Mart Convenience Stores, Inc., 411 F.3d

367, 371 (2d Cir. 2005) (quoting Ex parte Young, 209 U.S. at 160). This exception applies only

when the state official against whom suit is brought has “some connection with the enforcement

of the act that is in continued violation of federal law.” Id. at 372–73 (quotation marks omitted).

Ms. Jackson does not allege that Ms. Anderson committed any misconduct or describe Ms.

Anderson’s role with DPH except to list her as an “Investigations Supervisor.” (ECF No. 2 at 1.)

She does not provide enough information to allege plausibly that Ms. Anderson has a

“connection with the enforcement of the act that is in continued violation of federal law.” In re

Dairy Mart, 411 F.3d at 371. The claims against Ms. Anderson in her individual and official

capacities are therefore dismissed.

         C.    Ms. Jacksons Claims Are Barred by Res Judicata

       Ms. Jackson brings this suit seeking the same relief against the same defendants based on

the same cause of action as she did in her earlier suit in this district. Her claims are barred under

the doctrine of res judicata. “Under the doctrine of res judicata, or claim preclusion, a final

judgment on the merits of an action precludes the parties or their privies from relitigating issues

that were or could have been raised in that action.” King v. Fox, 418 F.3d 121, 131 (2d Cir. 2005).



                                                  8
“To determine whether res judicata bars a subsequent action, the Court must consider whether: (1)

the first decision was a final judgment on the merits; (2) the litigants were the same parties; (3) the

prior court was of competent jurisdiction; and (4) the causes of action were the same.” Jorgensen

v. Sony BMG Music Entm’t, 310 F. App’x 419, 420 (2d Cir. 2008).2

       Ms. Jackson’s claims meet all of the foregoing requirements. First, the court in Jackson I

expressly dismissed Ms. Jackson’s claims “with prejudice.” Id. Although the court also addressed

issues related to its subject matter jurisdiction and service of process, it unequivocally held that

her “entire Complaint is devoid of any claim upon which relief may be granted” and dismissed the

case under Fed. R. Civ. P. 12(b)(6). Jackson I, 2016 WL 3460304, at *19; see Overview Books,

LLC v. United States, 438 F. App’x 31, 33 (2d Cir. 2011) (“[T]he court's dismissal under Rule

12(b)(6) constituted an adjudication on the merits.”).3 Second, the parties in this suit are the same

as those in Jackson I for purposes of res judicata or claim preclusion. Indeed, the parties are

identical except that Ms. Jackson now sues Raul Pino instead of Jewel Mullen. Both were sued

only in their official capacities as the Commissioners of DPH, and Pino is Mullen’s successor in

interest as Commissioner. Third, the Jackson I court was a court of competent jurisdiction.




       2
          Although res judicata is an affirmative defense and the defendants did not assert it as a
basis for dismissal, the Court may raise it on its own as a basis for dismissal to economize judicial
resources as long as the Court has all of the relevant procedural facts before it, either in the
complaint or through judicial notice, as in this case. Salahuddin v. Jones, 992 F.2d 447, 449 (2d
Cir. 1993) (“The failure of a defendant to raise res judicata in answer does not deprive a court of
the power to dismiss a claim on that ground.”)
        3
          Judge Haight dismissed Ms. Jackson’s claims against DPH on jurisdictional grounds and
noted that he might give her a chance to cure the defective service if her claims were not otherwise
barred. After reaching the merits of the individual capacity claims against Anderson and the
official capacity claims against both Anderson and Mullin, he concluded that her claims against
DPH failed as a matter of law and thus were otherwise barred. His dismissal was thus with
prejudice.
                                                  9
       Finally, the causes of action in Jackson I and this suit are the same. The complaints in both

cases arise out of the same administrative proceeding, allege the same injury, and seek the same

relief. Ms. Jackson filed her first action in this district on May 19, 2015. At that time, DPH had

received a complaint about Ms. Jackson’s “Ňedicine-related practices,” conducted an

investigation, issued her a subpoena, and sent her a “threatening letter . . . accusing her of criminal

misconduct for unlicensed practice of medicine.” Jackson I, 2016 WL 3460304, at *3.4 She sought

“injunctive relief to prevent Defendants from enforcing Conn. Gen. Stat. § 20-9(a), which would

otherwise bar her practice of Ňedicine.” Id. While her case was pending, DPH continued through

the requisite administrative procedures to pursue its claims against her. It filed charges with the

Board, which held a hearing on February 2, 2016. Ms. Jackson did not participate in the hearing.

(See ECF No. 12 at 10.) The Board found against Ms. Jackson, and the Commissioner ordered her

to cease and desist her practice of medicine without a license. (Id. at 8.)

       Ms. Jackson now seeks another bite at the apple. While she previously challenged the

administrative proceeding in anticipation of an adverse result, she now challenges that result. Just

as in Jackson I, she asks the Court to enjoin the enforcement of Conn. Gen. Stat. § 20-9(a) because

it is unconstitutional as applied to her. The only material difference is that, here, she claims the

statute is unconstitutional for a new reason. In Jackson I she asserted violations of the Fourteenth

Amendment’s “freedom to contract” provision and the Dormant Commerce Clause; she now

asserts that practicing “Nedicine” is a component of her religion, and the cease and desist order




       4
          While her first federal suit was pending, Ms. Jackson filed an “Emergency Motion for a
Restraining Order,” asserting that DPH “intend[ed] to issue [her] a cease and desist order . . . .”
See Jackson I, 2016 WL 3460304, at *2 n.7. Her motion asked the court to enjoin the Defendants
from enforcing the cease and desist order once it issued. See Emergency Motion for Restraining
Order, Jackson I, 15-CV-750 (CSH), ECF No. 39. The court denied her emergency motion as moot
after determining that her complaint did not state a claim for relief. See id. at *19.
                                                  10
therefore violates her rights under the First Amendment. Ms. Jackson never alleged that

“Nedicine” was a religious practice in Jackson I. Her failure to advance that theory does not,

however, overcome the principle of res judicata, which bars all claims that “were or could have

been raised in the first lawsuit.” Bank of New York v. First Millennium, Inc., 607 F.3d 905, 918

(2d Cir. 2010). Her “new claims are based on different legal theories rather than different facts

and, accordingly, could have been raised in the original complaint.” L-Tec Elecs. Corp. v. Cougar

Elec. Org., Inc., 198 F.3d 85, 88 (2d Cir. 1999).5 Her claims are thus barred under the doctrine of

res judicata.

        I acknowledge that a plaintiff who brings a preenforcement facial challenge to a statute is

not always precluded from bringing a postenforcement, as applied challenge to the same statute.

“[D]evelopment of new material facts can mean that a new case and an otherwise similar previous

case do not present the same claim.” Whole Woman’s Health v. Hellerstedt, 136 S. Ct. 2292, 2305

(2016); see also Bank of New York, 607 F.3d at 919 (“Claim preclusion does not bar claims, even

between identical parties, that arise after the commencement of the prior action.”). Further, a

plaintiff may renew her claims notwithstanding her having raised them in an earlier suit when the

potential for injury was “too remote or speculative to afford relief at the time of [the] earlier suit.

. . .” Whole Woman’s Health, 136 S. Ct. at 2305.

        In this case, no facts have developed since Jackson I that would allow Ms. Jackson to again

challenge the application of Conn. Gen. Stat. § 20-9(a), and her claims did not “arise after the

commencement” of the earlier lawsuit. Ms. Jackson did not bring a facial challenge in Jackson I.

Instead, she alleged that DPH’s efforts to enforce Conn. Gen. Stat. § 20-9(a) prevented her from



        5
        Ms. Jackson brought constitutional claims under § 1983 in Jackson I. See Jackson I, 2016
WL 3460304, at *18. As a result, she was aware of that avenue for relief if she believed that the
enforcement of Conn. Gen. Stat. § 20-9(a) violated her rights under the First Amendment.
                                                  11
practicing “Nedicine,” and were “interfering with [her] occupation.” See Complaint at 5, 35,

Jackson I, 15-CV-750 (CSH), ECF No. 1 (“Plaintiff has suffered an economic injury because a

state statute precludes her from practicing her profession in violation of rights secured by the

federal constitution.”). In dismissing her complaint, Judge Haight concluded that she had not

established that she had a constitutional or statutory right to practice Nedicine. See Jackson I, 2016

WL 3460304, at *18–19 (“[Plaintiff] has not been deprived of any right secured by the Constitution

or federal statute . . . . Only those individuals who are issued Connecticut state licenses to practice

medicine may ‘diagnose, treat, operate for or prescribe for any injury, deformity, ailment or disease

. . . in kind of branch of practice stated in such license.’ Conn. Gen. Stat. § 20-9(a).”). In other

words, in Jackson I, she alleged that the same statute she now challenges unconstitutionally

prevented her from engaging in the same conduct she now seeks to engage in—the practice of

“Nedicine.” Nothing in her complaint suggests that any aspect of her claims arose after the

commencement of Jackson I. The fact that DPH subsequently confirmed that Ms. Jackson’s

conduct violated Conn. Gen. Stat. § 20-9(a) is thus immaterial to the nature of her cause of action.

Woods v. Dunlop Tire Corp., 972 F.2d 36, 38–39 (2d Cir. 1992) (noting that “[w]hether or not the

first judgment will have preclusive effect depends in part on whether the same transaction or series

of transactions is at issue, whether the same evidence is needed to support both claims, and whether

the facts essential to the second were present in the first,” and finding that the “district court

correctly determined that the present action involves the same transactions, and therefore the same

cause of action, for res judicata purposes,” because “[t]he factual predicates . . . were the same”

and “the same underlying occurrence was relevant to both . . . claims.”). Ms. Jackson does not

allege that her religious beliefs are new, nor does she explain why she declined to make any

mention of them in litigating Jackson I. If Ms. Jackson believed that DPH’s enforcement action



                                                  12
violated her rights under the First Amendment in addition to her rights under the Fourteenth

Amendment as she originally claimed, she could have raised that argument in her first lawsuit. Her

current claim that DPH’s enforcement activities are interfering with the exercise of her religion

was ripe when she filed the Jackson I lawsuit—every bit as ripe as her claim in that case that those

activities were “interfering with her occupation.” Jackson I, 2016 WL 3460304 at *7. She cannot

relitigate her case simply by arguing that the same operative facts caused her a different type of

constitutional injury than the one she alleged before where her newly-alleged injury existed at the

time of her earlier suit.

         IV.    Conclusion

         For the foregoing reasons, the Defendants’ motion to dismiss (ECF No. 16) is GRANTED.

The Plaintiff’s motion for preliminary injunction (ECF No. 2) is DENIED as moot. The complaint

is DISMISSED with prejudice.

                                              IT IS SO ORDERED.



                                                 /s/
                                              Michael P. Shea, U.S.D.J.

Dated:          Hartford, Connecticut
                May 21, 2019




                                                13
